


Exhibit 10.52

 

MANAGEMENT AGREEMENT

 

This Management Agreement is made and entered into this 10th day of June, 1994,
by and between Gamblers Supply Management Company, a South Dakota corporation
(hereafter “Operator”) and the Marquette Gaming Corporation, an Iowa non-profit
corporation (hereafter “MGC”).

 

WHEREAS, Operator desires to operate and manage casino gambling on excursion
gambling boats and related activities in and about Marquette, Iowa (hereafter
“gaming operation”); and

 

WHEREAS, MGC desires to promote economic development in the Marquette, Iowa
vicinity, by conducting excursion gambling under applicable Iowa gaming laws and
regulations and desires Operator to manage the gaming operation, all in
accordance with the terms and conditions of this Agreement as hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 

1.                                      Appointment of Operator and Manager.

 

A.                                    Acceptance.  Marquette Gaming Corporation
hereby appoints Gamblers Supply Management Company, and Gamblers Supply
Management Company hereby accepts such appointment, as the exclusive Manager and
Operator of the gaming operation upon the terms and conditions hereinafter set
forth.

 

--------------------------------------------------------------------------------


 

B.                                    Operator Activities.  MGC acknowledges
that the Operator is in the business of managing gaming operations and may in
the future engage in such activity both for its own account and for others.  It
is hereby expressly agreed that the Operator and its affiliates may engage in
such activities and may manage or operate facilities other than those to be
managed for MGC whether or not such other facility may compete directly or
indirectly with those of MGC, except as prohibited in paragraph 4.

 

C.                                    Independent Contractor.  In the
performance of its duties under this Agreement, the Operator shall occupy the
position of an independent contractor with respect to MGC. Nothing contained
herein shall be construed as making the parties hereto partners or joint
venturers, nor, except as expressly otherwise provided herein, construed as
making the Operator an agent or employee of MGC.

 

D.                                    Sponsoring Organization.  MGC agrees to
act as the “qualified sponsoring organization” as that term is defined in Iowa
Code Chapter 99F in connection with the license applications of MGC and Operator
to the Iowa Racing and Gaming Commission (“IRGC”).

 

2

--------------------------------------------------------------------------------


 

2.                                      Conditions Precedent.  This Agreement
and the appointment of Operator as exclusive operating and management agent is
subject to the conditions precedent that;

 

A.                                    Prior to commencing operation, Operator
and MGC shall obtain the required licenses from the Iowa Racing and Gaming
Commission to conduct casino gambling and to operate an excursion gambling boat;

 

B.                                    Approval of this Agreement, amendments
thereto, and other ancillary agreements by the Iowa Racing and Gaming
Commission;

 

C.                                    The execution of a Dock Site Agreement by
the City of Marquette, as Lessor, and Gamblers Supply Management Company, as
Lessee, in the form attached hereto as Exhibit A, and incorporated herein by
this reference;

 

D.                                    Operator obtaining a permit from the U.S.
Army Corps of Engineers to moor the excursion and gambling boat in the
Mississippi River channel at the dock site described in Exhibit A and operate
the boat in areas defined as Pools 9 and 10.

 

3

--------------------------------------------------------------------------------


 

3.                                      Term.

 

A.                                    The term of this Agreement shall be for a
period of twenty-five (25) years from the date this Agreement is executed. This
Agreement may be terminated by Operator upon one hundred eighty (180) days
written notice by certified mail to the registered agent of MGC, and upon such
termination the Operator shall pay to MGC in addition to all sums then accrued
but not yet paid, an amount equal to twenty-five percent (25%) of the payments
received by MGC from the Operator pursuant to this Agreement for the last full
year of casino gambling prior to termination.  For purposes of this
subparagraph, the “last full year” means the year ending on the last anniversary
date of the commencement of casino gambling preceding the termination notice. 
If’the termination notice is sent prior to the first anniversary date of the
commencement of casino gambling, the payment shall be an amount equal to
twenty-five percent (25%) of the payments received by MGC from the Operator
pursuant to this Agreement for the first full year of casino gambling.

 

B.                                    This Agreement shall automatically
terminate upon the happening of the following events:

 

i.                                          Cancellation of gambling or
excursion boat licenses as a result of an unfavorable referendum after
submission to the electorate;

 

4

--------------------------------------------------------------------------------


 

ii.                                       Non-renewal of licenses by the Iowa
Racing and Gaming Commission; or

 

iii.                                    Termination of the Dock Site Agreement. 
In the event this Agreement is terminated as a result of a voluntary termination
of the Dock Site Agreement under paragraph 2A thereof, MGC shall receive that
amount identified in paragraph 3A of this Agreement.

 

C.                                    After the commencement of casino gambling
operations, if the Operator, for reasons which are in the Operator’s exclusive
control, fails to regularly conduct casino gambling operations on an excursion
boat which takes on passengers exclusively at Marquette, Iowa, for any
continuous period of sixty (60) days or more, such inactivity shall, unless
Operator resumes-regularly conducted gaming operations within thirty (30) days
after written demand by MGC, constitute a voluntary termination of this
Agreement by the Operator under paragraph 3A, above, and the Operator shall pay
to MGC the amount provided in paragraph 3A.

 

4.                                      Exclusivity.  MGC agrees during the term
of this Agreement that it shall not, without the prior written consent of
Operator, enter into any agreement with any entity other than Operator to
operate casino gambling or excursion gambling boat operations in
Marquette, Iowa, or any other additional geographical area subject to the
jurisdiction or control of the City of

 

5

--------------------------------------------------------------------------------


 

Marquette or MGC.  Operator agrees during the term of this Agreement it will not
permit the boarding of passengers on any excursion gambling boat operated by it
in Pool 9 or Pool 10 of the Mississippi River at any site other than the
Marquette dock site.

 

5.                                      Duties and Authority of the Operator. 
Subject to any limitations imposed by state law or regulations of the Iowa
Racing and Gaming Commission, the Operator shall have the following duties and
authority:

 

A.                                    Exclusive Authority.  The Operator shall
have the sole and exclusive authority to fully and completely manage and operate
all aspects of the excursion boat gambling operation, including, without
limitation, casino gaming, concessions, personnel, entertainment, security,
prices, terms and conditions of occupancy, hours of operation, casino gaming,
excursion routes, and all other affairs associated with or related to the
operation thereof.

 

B.                                    Establish Policies.  The Operator shall
direct and establish policies and procedures for the Operator’s employees who
will have direct responsibility for gaming operations.  The Operator shall have
the sole discretion to establish terms and conditions of employment, and all
other related policies.

 

6

--------------------------------------------------------------------------------


 

C.                                    Acquisition.  The Operator shall supervise
and have control over the making and executing of all decisions concerning the
acquisition of equipment, whether original or replacement, furniture, fixtures,
supplies, and the purchase, lease, or other acquisition of the same.  The
Operator shall have control over the making and executing of all decisions
concerning the maintenance and repair of all gaming properties.

 

D.                                    Selection of Vendors.  The Operator shall
select all vendors, suppliers, and independent contractors and subcontractors
with respect to the gaming operation and shall hire, discharge, and supervise
all labor and employees required for the operation and maintenance of the gaming
operation, including on-site managers.

 

E.                                     Agreements.  The Operator may with the
prior consent of MGC negotiate and execute in the name of and on account of MGC
such agreements as the Operator deems necessary or advisable for the furnishing
of utilities, services, concessions, and supplies for the maintenance, repair
and operation of the gaming operation and such other agreements which may be
beneficial to the excursion gambling boat operation or incidental to the matters
for which the Operator is responsible hereunder.

 

7

--------------------------------------------------------------------------------


 

F.                                      Policy.  The Operator shall make all
policy decisions and shall have control over the making of all the routine
decisions in connection with the daily operations of the gaming operation.

 

G.                                    Compliance with Law.  The Operator shall
use its best efforts to cause all things to be done, on behalf, in the name of
and for the account of MGC, necessary to comply with any statute, ordinance,
law, rule, regulation, or order of any governmental or regulatory body having
jurisdiction over the matters contained herein.  The Operator shall apply for
and attempt to obtain and maintain all licenses and permits required or
advisable (in the Operator’s sole judgment) in connection with the management
and operation of all gaming operations.

 

H.                                   Accounting System.  The Operator shall
devise, establish, and supervise the operation of an accounting system for the
gaming operation.

 

I.                                        Legal Actions.  The Operator may with
the prior consent of MGC cause to be instituted, on behalf of and in the name of
MGC, any and all legal actions or proceedings it deems necessary or advisable to
protect and maintain the gaming operations as a commercially profitable business
enterprise.

 

8

--------------------------------------------------------------------------------

 

J.                                        Insurance.  Operator shall obtain,
maintain, and keep in full force and effect during the term of this Agreement
comprehensive general public liability insurance covering any premises at which
the Operator conducts any activities pursuant to this Agreement, operations,
contracts, independent contractors, personal injury and other normal coverage as
provided by the standard “broad form” liability policies against claims for
bodily injury, death or property damage, occurring in, on or about the premises,
with coverage limits of not less than $2,000,000.00 for bodily injury or death
resulting from any one accident or occurrence, but shall be increased to five
million dollars ($5,000,000.00), provided the cost per million for five million
is not greater than the cost per million for coverage of two million dollars. 
All insurance provided for herein shall name MGC as an additional name insured
and be effected under a valid and enforceable policy or policies issued by
insurers of recognized responsibility, licensed to do business in the State of
Iowa and approved by MGC.  Certificates of said policies, providing for thirty
(30) days notice to MGC prior to cancellation shall be delivered to MGC within
twenty (20) days from the date of the beginning of the term of this Agreement.

 

K.                                   Payment of Taxes, Assessments and Other
Charges. The Operator shall pay all taxes, personal and real, assessments

 

9

--------------------------------------------------------------------------------


 

and other charges of every kind and nature properly levied by any federal, state
or local governmental authority with respect to the gaming operations, on behalf
of and in the name of MGC.  The Operator’s responsibilities shall include
furnishing such office space and/or other facilities to such regulatory
authorities as may be required.

 

L.                                     Limitations.  Notwithstanding anything to
the contrary, the Operator shall not be required to do, or cause to be done,
anything for the account of MGC (i) which may make the Operator liable to third
parties; (ii) which constitutes impermissible delegation of the duties and
responsibilities of MGC, including, but not limited to, the purchase and
construction of capital improvements, the sale or disposition of all or
substantially all of MGC’s assets; or (iii) which may not be commenced,
undertaken, or completed because of acts of God, strikes, governmental
regulations or laws, acts of war, or other types of events beyond the Operator’s
control whether similar or dissimilar to the foregoing.

 

M.                                 Excursion Gambling Boat.  The Operator shall
furnish, at its sole expense, an excursion gambling boat with a minimum capacity
of 750 passengers which will take on passengers exclusively at the leased
premises described in the Dock Site Agreement.

 

10

--------------------------------------------------------------------------------


 

6.                                      Compensation Payable to MGC.  As
compensation for the rights granted to the Operator under this Agreement, the
Operator shall pay to MGC the following amounts:

 

A.                                    Twenty-five cents ($.25) per ticketed
passenger embarking on any excursion gambling boat operated pursuant to this
Agreement, payable in monthly installments, with payments for each month due on
or prior to the 15th day of the following month; and

 

B.                                    Beginning with the fourth year of this
Agreement, the additional sum of twenty-five cents ($.25) per ticketed passenger
embarking on any excursion gambling boat operated pursuant to this Agreement,
payable as provided in subparagraph A.; and

 

C.                                    For purposes of paragraphs 6A and 6B,
“ticketed passenger” shall mean every person admitted during a calendar day on
the excursion gambling boat, except necessary officials and employees of
Operator working on the boat.

 

The parties agree that the fees set forth in this paragraph are the sole
compensation to which MGC is entitled to under this Agreement. The Operator
agrees that neither it nor its officers, directors, partners, and shareholders,
if any, shall receive any share, percentage, or proportion of the money received
for admissions to the excursion gambling boat.

 

11

--------------------------------------------------------------------------------


 

7.                                      Wagering Taxes and Admission Fees. 
Operator shall pay any admission fees and wagering taxes imposed pursuant to
law.

 

8.                                      License Applications.  MGC and Operator
agree to cooperate in the preparation and filing of all documentation required
by the Iowa Racing and Gaming Commission.  MGC and Operator will seek approval
for a license to conduct the gaming operations under Iowa Code Chapter 99F, and
under applicable rules and regulations of the IRGC. Operator shall pay for any
required application fees, bonds, and annual license fees.

 

9.                                      Reports, Accounting and Auditing.  The
parties shall prepare and file all reports, including financial reports, as may
be required by each of them, respectively, by applicable law and regulation of
the Iowa Racing and Gaming Commission.  Each party shall keep such books and
records and have audits performed from time to time as required of each of them,
respectively, by applicable law and regulation.  Operator shall pay for any and
all audit and accounting services for any reports, accountings, and audits
required of either party by the IRGC.

 

Each party agrees that the IRGC and every other party to this Agreement shall
have the right to audit each party’s records to the extent necessary to provide
verification of compliance under this Agreement.  In the event any party is not
in compliance with the terms of this Agreement, then in addition

 

12

--------------------------------------------------------------------------------


 

to all other remedies provided for by law, each party shall have the right to
specifically enforce the terms and provisions of this Agreement.

 

10.                               Compliance with Laws.  The parties jointly
agree and hereby accept the responsibility for compliance with the laws of Iowa
and the rules promulgated by the IRGC from time to time, as well as the laws of
any other applicable governmental agency. Each party shall have the right to
contest by legal action or appeal any government law, regulation, order,
judgment or fine imposed upon said party.  If a government agency imposes a
certain amount of time within which a party is permitted the opportunity to take
some corrective or other action, said party shall not be in default under the
terms of this Agreement until such time has passed and the corrective action has
not been taken, or the party has initiated legal action or an appeal to obtain
reversal of such requirement.

 

11.                               Default.  The occurrence of any one or more of
the following events shall constitute a default by a party hereunder:

 

A.                                    Failure of a party to perform or comply
with any of the duties or obligations imposed under the terms of this Agreement.

 

13

--------------------------------------------------------------------------------


 

B.                                    Suspension or revocation of any party’s
license under Chapter 99F of the Iowa Code by the State of Iowa or IRGC.

 

C.                                    Any party’s adjudication as bankrupt or
insolvent, or the appointment of a receiver or an assignment for the benefit of
creditors by or on behalf of any party.

 

D.                                    Liquidation of dissolution of a party,
which liquidation or dissolution is not caused by the other party.

 

E.                                     At no time during the term of this
Agreement shall Operator cause such license (or renewal thereof) to be
suspended, revoked or terminated for a period in excess of one hundred twenty
(120) days.

 

If one of the foregoing acts occurs and is not remedied by the defaulting party
within thirty (30) days after giving of written notice by any non-defaulting
party of said default, then the non-defaulting party shall have all legal and
equitable rights and remedies provided by law, including without limitation,
termination of this Agreement, specific performance, or injunctive relief.  The
remedies of the non-defaulting party shall be cumulative, and the exercise of
any one or more remedies provided at law shall not be construed as a waiver of
any other remedies.

 

14

--------------------------------------------------------------------------------


 

12.                               Indemnification. Operator shall indemnify,
defend and hold harmless MGC, its officers, directors, employees, and agents,
from and against any and all liabilities, obligations, claims, damages, causes
of action, costs and expenses, incurred by, or asserted against MGC relating to
any accident, injury to or death of any persons, or loss of or damage to
property occurring on the excursion gambling boat or related to the gaming
operation, compliance with applicable gaming laws and pay of any fees or taxes
imposed with respect to gambling operations.

 

MGC shall indemnify, defend and hold harmless the Operator, its officers,
directors, employees, and agents, from and against any and all liabilities,
obligations, claims, damages, causes of action, costs and expenses, incurred by,
or asserted against Operator by reason of any accident, injury to or death of
any persons, or loss of or damage to property occurring as a result of any act
or omission by MGC arising out of the gaming operation.

 

13.                               MGC Office Space. Operator agrees to provide
MGC with office space sufficient for storage of MGC records and for board of
directors meetings. MGC agrees that it will be responsible for maintaining its
own employees, including but not limited to payment of compensation and all
other legally imposed obligations.

 

15

--------------------------------------------------------------------------------


 

14.                               Entire Agreement.  This Agreement shall
constitute the entire agreement and understanding between the parties and
supersedes any prior agreement or understanding relating to the subject matter
of this Agreement.  This Agreement may be modified or amended only by a written
agreement signed by all the parties, and subject to the approval of the IRGC, if
necessary.  The parties hereby covenant they will agree to any amendments to
this Agreement which may be necessary or desirable in order to conform to
federal tax law, Iowa statutes, or administrative rules, including future
legislative enactments and rules, provided that such amendments do not
materially alter the rights or obligations of either party hereunder.

 

15.                               Severability.  In the event any portion of
this Agreement is determined by competent jurisdiction to be void, illegal, or
otherwise unenforceable, all other terms of the Agreement shall remain in full
force and effect and this Agreement shall be in full force as if the void,
illegal, or otherwise unenforceable provisions did not exist.

 

16.                               Benefit.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective legal
representatives, heirs, successors and assigns.

 

17.                               Assignment.  No party shall assign its rights
or duties under this Agreement without the prior written consent of the

 

16

--------------------------------------------------------------------------------


 

remaining parties, and in no event shall any such assignment relieve the
assigning party of its obligations under the Agreement; provided, however, that
the Operator is specifically prohibited from subcontracting any of its duties
relating to casino gambling.  Notwithstanding the foregoing, it is further
understood and agreed that the Operator may be sold to any party, and that said
sale shall not constitute a default under this paragraph or this Agreement. 
Provided further, that the operator shall not unreasonably withhold its consent
to the assignment by MGC of its rights under this Agreement to another
“qualified sponsoring organization” under Iowa Code Chapter 99F if such
assignment is approved by the IRGC and if such assignment does not alter the
rights of the Operator hereunder.

 

 

 

 

GAMBLERS SUPPLY MANAGEMENT COMPANY

 

 

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

Its

President

 

 

 

 

 

 

MARQUETTE GAMING CORPORATION

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

Its

President

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

Its

Secretary

 

17

--------------------------------------------------------------------------------
